Citation Nr: 0843496	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  07-02 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to service connection for thoracic spine 
pain/compression condition.  

2. Entitlement to service connection for vertigo, dizziness 
and loss of balance, to include as secondary to service-
connected diabetes mellitus.

3. Entitlement to service connection for bilateral hearing 
loss, to include as secondary to service-connected diabetes 
mellitus.

4. Entitlement to service connection for chronic bilateral 
otitis externa, to include as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason Barlow, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1960 to 
March 1964 and from April 1964 to March 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
which denied, in pertinent part, service connection for the 
following: thoracic spine pain/compression condition; 
vertigo, dizziness and loss of balance; bilateral hearing 
loss; and chronic bilateral otitis externa.  

The issues of service connection for vertigo, dizziness, and 
loss of balance; bilateral hearing loss; and chronic 
bilateral otitis externa have been recharacterized based on 
the evidence of record.  

The veteran appeared at a Board hearing before the 
undersigned in February 2008.  

The issues of entitlement to service connection for bilateral 
hearing loss, to include as secondary to service-connected 
diabetes mellitus, and chronic bilateral otitis externa, to 
include as secondary to service-connected diabetes mellitus 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1. The evidence does not indicate the veteran complained of 
or was treated for thoracic spine pain/compression condition 
while in service.  The first evidence of treatment for a 
thoracic spine condition of record is many years after the 
veteran's discharge.  There is no evidence of record linking 
the veteran's thoracic spine condition to active service.  

2. A competent medical opinion links the veteran's vertigo, 
dizziness and loss of balance to his service-connected 
diabetes mellitus.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a 
thoracic spine pain/compression condition have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159 (2007).

2. The criteria for entitlement to service connection for 
vertigo, dizziness and loss of balance, to include as 
secondary to service-connected diabetes mellitus, have been 
met.  38 U.S.C.A. § 5103, 5103A, 5107, 5110 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim 38 C.F.R. § 3159.

The notice requirements apply to all five elements of a 
service connection claim; (1) veteran status; (2) existence 
of disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with pre-adjudication notice 
regarding the service connection claim for thoracic spine 
pain/compression condition in September 2005.  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of the VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claim.  

The RO provided the appellant with the notice of the criteria 
for assigning disability ratings and effective dates in March 
2006.  As service connection is denied for this issue, no 
prejudice results from the untimely notification as to these 
matters.

VA has obtained service medical records, obtained personnel 
records, and assisted the veteran in obtaining evidence.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the veteran's claims 
file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim for service connection for at this time as to 
the thoracic spine pain/compression issue.

Given the favorable outcome regarding the veteran's service 
connection claim for vertigo, dizziness and loss of balance, 
to include as secondary to service-connected diabetes 
mellitus, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  


Analysis

The veteran alleges that he suffers from thoracic spine 
pain/compression condition that he incurred during service.  
At his Board hearing the veteran indicated that he was in 
pain management for his back pain.  At that time he indicated 
he had been relatively pain free for the past two to three 
months except when walking.  

The veteran also alleges he suffers from vertigo, dizziness, 
and loss of balance that is linked to his service-connected 
diabetes mellitus.  

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

In addition to service connection on a direct basis, service 
connection can be granted on a secondary basis. Except as 
provided in 38 C.F.R. § 3.300(c), disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition. 38 C.F.R. § 3.310(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990)

Thoraci spine pain/compression condition

Service medical records do not reference complaints or 
treatment for a thoracic spine pain/compression condition.  

X-rays from a February 1979 private examination showed that 
the veteran's bony thorax was normal.  

A private medical record from December 1984 indicates the 
veteran had tenderness along the vertebral borders of both 
scapulae and in the midline of the thoracic spine.  There 
also was evidence of some mild sternal tenderness anteriorly.  
X-rays revealed what appeared to be some wedging in the 
central thoracic vertebra and mild degenerative disc disease.  
The examiner also noted the veteran probably had some 
thoracic mytosis.  

An examining doctor repeated the same diagnosis in a January 
1985 letter, and he noted that the veteran was to be treated 
conservatively with Feldene medication and low-voltage 
stimulation.  

The veteran underwent a VA rating examination in February 
1986, and the veteran complained of tenderness from the 
midthoracic area down to the end of the lumbar area.  He also 
complained of tenderness over the paravertebral muscle in the 
intrascapular area of the back in the lower thoracic area, 
although no spasm was palpable.  The veteran had a full range 
of motion throughout the back, but there was pain, in 
pertinent part, in the thoracic area with forward flexion.  
The doctor's impression was the veteran had chronic myalgia 
and paraverterbral muscles of the thoracic spine.  

The veteran indicated at the Board hearing that he would send 
additional evidence regarding his thoracic spine 
pain/compression condition.  After the Board hearing, the 
veteran sent additional VA progress notes, however, the 
submitted evidence does not address the veteran's thoracic 
spine pain/compression condition.  

There is no evidence that the veteran complained of or was 
treated for thoracic spine pain/compression condition while 
in service.  Since his discharge the veteran has been treated 
for a thoracic spine condition, but treatment occurred for 
the first time many years after the veteran's discharge, 
which weighs heavily against the claim.  Moreover, none of 
the doctors who have treated the veteran's thoracic spine 
condition have linked the condition to the veteran's service.  

There is no evidence that the veteran's thoracic spine 
pain/compression condition is related to the veteran's 
service.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and entitlement to service 
connection for thoracic spine pain/compression condition is 
not warranted.  Gilbert v. Derwinski, 1 Vet. App. At 57-58.  

Vertigo, dizziness and loss of balance

The veteran underwent a VA examination in December 2005, and 
the veteran was noted to suffer from diabetes mellitus and 
vertigo.  The examining VA doctor indicated that the 
veteran's vertigo is at least as likely as not a result of 
diabetes mellitus, for which the veteran is service-
connected.  

In November 2006 the veteran complained at a VA center about 
feelings of dizziness.  The veteran was again assessed with 
vertigo, accompanied by symptoms of dizziness.  

There is no competent medical evidence against a finding that 
the veteran's vertigo, dizziness and loss of balance is 
related to his service-connected diabetes mellitus and, 
accordingly, entitlement to service connection is warranted.  
Gilbert v. Derwinski, 1 Vet. App. At 57-58.  


ORDER

Entitlement to service connection for thoracic spine 
pain/compression condition is denied.  

Entitlement to service connection for vertigo, dizziness and 
loss of balance, to include as secondary to service-connected 
diabetes mellitus, is granted.


REMAND

The veteran contends that he incurred bilateral hearing loss 
and chronic bilateral otitis externa as a result of his 
service-connected diabetes mellitus.

At a VA medical center in June 2006 the veteran was diagnosed 
with moderately-severe to mild to moderate hearing loss with 
excellent (92%) word recognition in the right ear and normal 
to severe to moderately-severe hearing loss with very good 
(80%) word recognition in the left ear.  The hearing loss had 
been determined to be mixed in nature and middle ear function 
was normal bilaterally.  The audiologist noted that the 
patient's test reliability was questionable as he had many 
false positives, but test-retest reliability was good.  The 
audiologist recommended further audiological evaluation in 
three years or as needed and did not indicate whether hearing 
loss was related to service or secondary to the veteran's 
service-connected diabetes mellitus.  
The veteran's DD-Form 214 indicates that the veteran served 
as a radiotelephone technical operator and received, in 
pertinent part, a Pistol Marksman Badge and Rifle Marksman 
Badge.  Thus, the veteran's military occupation could have 
exposed him to acoustic trauma.  

In March 2005 the veteran was seen at a VA center for otitis 
externa, and he was noted to suffer from diabetes.  The 
examiner indicated the veteran's right ear canal was stable, 
but the left exhibited pinna and tragic tenderness.  The 
examiner also noted tenderness with insertion of the ear 
speculum.  The medical evidence does not address whether the 
veteran's condition is related to his service-connected 
diabetes mellitus.  

The veteran indicated at the Board hearing that he had to 
cancel a previous medical examination.  

The veteran should be afforded an examination to determine if 
he has VA-recognized hearing loss disability and, if so, to 
obtain an opinion as to whether it is related to service or 
secondary to his service-connected diabetes mellitus.  A VA 
examination should also be scheduled to determine if his 
chronic bilateral otitis is secondary to his service-
connected diabetes mellitus.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine:

(a) Whether the veteran has a present 
bilateral hearing loss disability and, if 
so, whether it is at least as likely as 
not related to any event in service or 
secondary to the veteran's service-
connected diabetes mellitus;

(b) Whether the veteran's chronic 
bilateral otitis is as least as likely as 
not secondary to the veteran's service-
connected diabetes mellitus. 

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  Then, re- 
adjudicate the claims.  If either claim 
remains denied, issue a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


